Citation Nr: 1409990	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease, status post-thoracic spine injury.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying the claim of entitlement to an evaluation in excess of 20 percent for a thoracic-spine injury.  

In October 2013, the Veteran testified at a video conference hearing before the undersigned.  A transcript of this hearing has been associated with the Veteran's paperless electronic claims file (Virtual VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was last afforded a VA examination for her service-connected thoracic spine injury in August 2011 (not July 2012, which was an examination conducted in connection with other claims filed by the Veteran that are not before the Board).  In a March 2013 statement, the Veteran's representative argued that a new examination was necessary in part because the Veteran's condition had worsened since the last examination.  In addition, the Veteran testified during her October 2013 hearing that her disability had become progressively worse with an increasingly limited range of motion.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As it has been more than 2 years since the Veteran's last examination, and since the Veteran and her representative have alleged a change in her current level of disability, she should be afforded the opportunity to appear for a more recent examination to determine the current level of severity of her service-connected thoracic spine injury.  

In addition, the most recent evidence of VA medical treatment of record (associated with Virtual VA) is dated in May 2012.  Records of VA treatment prepared since this time should be associated with the claims file.   

Finally, regarding the issue of entitlement to TDIU benefits, the Board finds that the Veteran should be afforded a Social and Industrial Survey for purposes of determining whether the Veteran is unemployable due to service connected disability.  While the Veteran does not presently meet the schedular criteria for a TDIU, a TDIU may be awarded on an extra-schedular basis.  See 38 C.F.R. § 4.16(b) (providing that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section).  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since May 2012 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  Thereafter, schedule the Veteran for an appropriate examination by a physician (M.D.) to determine the nature and extent of all impairment due to the Veteran's service-connected degenerative disc disease, status post-thoracic spine injury with sciatic nerve impairment of the right lower extremity and left lower extremity.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should note whether the disability results in incapacitating episodes, and indicate the total duration of any episodes.

The examiner should also provide an opinion concerning the impact of the degenerative disc disease, status post-thoracic spine injury with sciatic nerve impairment of the right lower extremity and left lower extremity on the Veteran's ability to work.

3.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her unemployability.  The claims folder should be reviewed including records from the Social Security Administration and the Vocational Rehabilitation file, and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities (degenerative disc disease, status post-thoracic spine injury, sciatic nerve impairment of the right lower extremity, sciatic nerve impairment of the left lower extremity, subluxating right patella, and tenosynovitis of the right knee), either singly or all together, render her unable to obtain and maintain substantially gainful employment consistent with her employment history, educational attainment, and vocational experience.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider her age or the impairment caused by her nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report.

4.  The AOJ/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ/AMC should provide the Veteran and her representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

